ATTACHMENT TO NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew J. Paprocki, Reg. No. 60,308 on 12/30/2021.
The application has been amended as follows:

IN THE CLAIMS:

In Claim 1, amend the claim as follows:

“1. (Original) A sample ejection device for serial crystallography comprising: 
a sample fluid channel; 
an immiscible oil fluid channel; 
an output channel; and 
a T-junction coupling the sample fluid channel and the immiscible oil fluid channel to the output channel, 
wherein the T-junction is configured to receive an aqueous suspension of a crystal sample sample fluid channel in a first flow direction and to receive a an immiscible oil from the second fluid channel in a second flow direction, the second flow direction being perpendicular to the first flow direction at the T-junction; and, 
wherein the T-junction is configured to output a combined fluid output to the output channel in the second flow direction, the combined fluid output including a parallel co-flow of the aqueous suspension of the crystal sample flowing in contact with a first interior surface of the output channel and the immiscible oil flowing parallel to the aqueous suspension of the crystal sample in contact with a second interior surface of the output channel.”

In Claim 15, amend the claim as follows:

“15. (Original) A method of performing serial crystallography, the method comprising: 
providing an aqueous suspension of a crystal sample to a T-junction at a first flow rate; 
providing an immiscible fluorinated oil fluid to the T-junction at a second flow rate; 
combining the aqueous suspension of the crystal sample and the immiscible fluorinated oil fluid at the T-junction to produce a co-flow output fluid including a parallel co-flow of the aqueous suspension of the crystal sample and the immiscible fluorinated oil fluid; 
wherein the aqueous suspension is introduced to the flowing immiscible fluorinated oil at an angle relative to the flow channel of the immiscible fluorinated oil at the T-junction; and,
wherein the parallel co-flow of the aqueous suspension of the crystal sample and the immiscible fluorinated oil includes the aqueous suspension of the crystal sample flowing along the flow channel in contact with a first interior surface of the flow channel and the immiscible fluorinated oil flowing along the flow channel in contact with a second interior surface of the flow channel, the second interior surface being opposite the first interior surface;
ejecting the co-flow output fluid as a jet stream through a nozzle, wherein the co-flow output maintains the parallel co-flow in the flow channel from the T-junction to the nozzle; and 
adjusting the sample flow rate of the crystal sample in the jet stream by adjusting the first flow rate of the aqueous suspension of the crystal suspension and the second flow rate of the immiscible fluorinated oil fluid.”

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a sample ejection device for serial crystallography comprising: a sample fluid channel, an immiscible oil fluid channel, an output channel and a T-junction coupling the sample fluid channel and the immiscible oil fluid channel to the output channel, wherein the T-junction is configured to receive an aqueous suspension of a crystal sample from the sample fluid channel in a first flow direction and to receive a an immiscible oil from the second fluid channel in a second flow direction, the second flow direction being perpendicular to the first flow direction at the T-junction
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said combined fluid output including a separate co-flow of the aqueous suspension of the crystal sample flows in contact with a first interior surface of the output channel, and wherein said immiscible oil flows parallel to said aqueous suspension and in contact with a second interior surface of the output channel, i.e., wherein the separate flows do not cross or spiral in the output channel, in the manner as required by Claim 1.
With respect to Claim 15, the prior art of record teaches many of the elements of the claimed invention, including a method of performing serial crystallography, the method comprising: providing an aqueous suspension of a crystal sample to a T-junction at a first flow rate, providing an immiscible fluorinated oil fluid to the T-junction at a second flow rate, combining the aqueous suspension of the crystal sample and the immiscible fluorinated oil fluid at the T-junction to produce a co-flow output fluid including a separate stream co-flow of the aqueous suspension of the crystal sample and the immiscible fluorinated oil fluid, wherein the aqueous suspension is introduced to the flowing immiscible fluorinated oil at an angle relative to the flow channel of the immiscible fluorinated oil at the T-junction, and, ejecting the co-flow output fluid as a jet stream through a nozzle, wherein the co-flow output maintains ta separated co-flow in the flow channel from the T-junction to the nozzle, and adjusting the sample flow rate of the crystal sample in the jet stream by adjusting the first flow rate of the aqueous suspension of the crystal suspension and the second flow rate of the immiscible fluorinated oil fluid.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the separate co-flow of the aqueous suspension of the crystal sample and the immiscible fluorinated oil includes the aqueous suspension of the crystal sample flowing along the flow channel in contact with a first interior surface of the flow channel and the immiscible fluorinated oil flowing along the flow channel in contact with a second interior surface of the flow channel, the second interior surface being opposite the first interior surface, and said ejected co-flow jet stream remains a parallel co-flow from the T-junction to the nozzle, i.e., wherein the separate flows do not cross or spiral in the output channel or nozzle, in the manner as required by Claim 15.
Claims 2-14 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Interview and subsequent Examiner’s Amendment, filed 12/30/2021, with respect to prior art rejections of the claims have been fully considered and are persuasive.  The prior art rejections of the claims have been overcome by the Amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        12/30/2021